Exhibit 10.1
ASPEN INSURANCE HOLDINGS LIMITED
PERFORMANCE SHARE AWARD AGREEMENT
          THIS AGREEMENT (the “Agreement”), is made effective as of the 11th day
of February, 2010 (hereinafter called the “Date of Grant”), between Aspen
Insurance Holdings Limited, a Bermuda corporation (hereinafter called the
“Company”), and                                  (hereinafter called the
“Participant”):
RECITALS:
          WHEREAS, the Company has adopted the Aspen Insurance Holdings 2003
Share Incentive Plan, as amended from time to time (the “Plan”), which Plan is
incorporated herein by reference and made a part of this Agreement. Capitalized
terms not otherwise defined herein shall have the same meanings as in the Plan;
and
          WHEREAS, the Committee has determined that it would be in the best
interests of the Company and its shareholders to grant the performance shares
provided for herein to the Participant pursuant to the Plan and the terms set
forth herein.
          NOW THEREFORE, in consideration of the mutual covenants hereinafter
set forth, the parties agree as follows:

1.   Grant of Performance Shares. The Company hereby awards to the Participant
                 Shares, payment of which is dependent upon the performance of
the Company as described in Section 2 of this Agreement (the “Performance
Shares”).   2.   Vesting. The Performance Shares shall vest and become payable
only to the extent that the Return on Equity (calculated as described in Section
2(a) below, the “ROE”) and the service requirements described below are
achieved.

  (a)   For purposes of this Agreement, “ROE” shall be equal to net income
determined under United States Generally Accepted Accounting Principles (“US
GAAP”) after deduction of the cost of all Awards granted under the Plan as a
percentage of weighted average shareholders’ equity, which shall be determined
by the Board based on the Company’s audited financials under US GAAP.     (b)  
For purposes of this Agreement, “2010 ROE” shall be equal to the Company’s
actual ROE for the fiscal year ended December 31, 2010 (the “2010 Fiscal Year”).
    (c)   For purposes of this Agreement, “2011 ROE” shall be equal to the
Company’s actual ROE for the fiscal year ended December 31, 2011 (the “2011
Fiscal Year”).     (d)   For purposes of this Agreement, “2012 ROE” shall be
equal to the Company’s actual ROE for the fiscal year ended December 31, 2012
(the “2012 Fiscal Year”).     (e)   Subject to the Participant’s continued
Employment with the Company (which Employment shall not include the performance
of services under a notice of

 



--------------------------------------------------------------------------------



 



      termination or resignation), a maximum of one-third (1/3) of the
Performance Shares awarded hereunder (the “2010 ROE Award”) shall be eligible
for vesting (“Eligible Shares”) upon the later of (i) the date the Company’s
outside auditors complete the audit of the Company’s financial statements
containing the information necessary to compute the Company’s ROE for the 2010
Fiscal Year or (ii) the date such ROE is approved by the Board of Directors or
an authorized committee thereof, but only to the extent provided below:

              2010 ROE   Percentage of Eligible Shares   < 7 %     0 %   7 %    
10 %   12 %     100 %   ≥ 22 %     200 %

Interim percentages to be pro-rated.

      Notwithstanding the foregoing, if the Company’s actual ROE for the 2010
Fiscal Year is (i) less than 7%, then none of the Performance Shares subject to
the 2010 ROE Award shall be Eligible Shares, (ii) greater than 12% and the
average ROE over the 2010 Fiscal Year and the immediately preceding fiscal year
is less than 7%, then the Percentage of Eligible Shares shall be 100%; or
(iii) greater than 12% and the average ROE over the 2010 Fiscal Year and the
immediately preceding fiscal year is 7% or greater, then the Percentage of
Eligible Shares shall be in accordance with the table above.     (f)   Subject
to the Participant’s continued Employment with the Company (which Employment
shall not include the performance of services under a notice of termination or
resignation), a maximum of one-third (1/3) of the Performance Shares awarded
hereunder (the “2011 ROE Award”) shall become Eligible Shares upon the later of
(i) the date the Company’s outside auditors complete the audit of the Company’s
financial statements containing the information necessary to compute the
Company’s ROE for the 2011 Fiscal Year or (ii) the date such ROE is approved by
the Board of Directors or an authorized committee thereof, but only to the
extent provided below:

              2011 ROE   Percentage of Eligible Shares   < 7 %     0 %   7 %    
10 %   12 %     100 %   ≥ 22 %     200 %

Interim percentages to be pro-rated.

 



--------------------------------------------------------------------------------



 



      Notwithstanding the foregoing, if the Company’s actual ROE for the 2011
Fiscal Year is (i) less than 7%, then none of the Performance Shares subject to
the 2011 ROE Award shall be Eligible Shares, (ii) greater than 12% and the
average ROE over the 2011 Fiscal Year and the 2010 Fiscal Year is less than 7%,
then the Percentage of Eligible Shares shall be 100%; or (iii) greater than 12%
and the average ROE over the 2011 Fiscal Year and the 2010 Fiscal Year is 7% or
greater, then the Percentage of Eligible Shares shall be in accordance with the
table above.     (g)   Subject to the Participant’s continued Employment with
the Company (which Employment shall not include the performance of services
under a notice of termination or resignation), a maximum of one-third (1/3) of
the Performance Shares awarded hereunder (the “2012 ROE Award”) shall become
Eligible Shares upon the later of (i) the date the Company’s outside auditors
complete the audit of the Company’s financial statements containing the
information necessary to compute the Company’s ROE for the 2012 Fiscal Year or
(ii) the date such ROE is approved by the Board of Directors or an authorized
committee thereof, but only to the extent provided below:

              2012 ROE   Percentage of Eligible Shares   < 7 %     0 %   7 %    
10 %   12 %     100 %   ≥ 22 %     200 %

Interim percentages to be pro-rated.

      Notwithstanding the foregoing, if the Company’s actual ROE for the 2012
Fiscal Year is (i) less than 7%, then none of the Performance Shares subject to
the 2012 ROE Award shall be Eligible Shares, (ii) greater than 12% and the
average ROE over the 2012 Fiscal Year and the 2011 Fiscal Year is less than 7%,
then the Percentage of Eligible Shares shall be 100%; or (iii) greater than 12%
and the average ROE over the 2012 Fiscal Year and the 2011 Fiscal Year is 7% or
greater, then the Percentage of Eligible Shares shall be in accordance with the
table above.     (h)   Subject to the Participant’s continued Employment with
the Company (which Employment shall not include the performance of services
under a notice of termination or resignation), all Eligible Shares shall become
vested upon the later of (i) the date the Company’s outside auditors complete
the audit of the Company’s financial statements containing the information
necessary to compute the Company’s ROE for the 2012 Fiscal Year or (ii) the date
such ROE is approved by the Board of Directors or an authorized committee
thereof.     (i)   In connection with any event described in Section 10(a) of
the Plan or in the event of a change in applicable accounting rules, the
Committee shall make such adjustments in the terms of the Performance Shares as
it shall determine shall be necessary to equitably reflect such event in order
to prevent dilution or

 



--------------------------------------------------------------------------------



 



      enlargement of the potential benefits of the Performance Shares. The
Committee’s determination as to any such adjustment shall be final.     (j)   If
the Participant’s Employment with the Company is terminated for any reason, the
Performance Shares shall, to the extent not then vested, be canceled by the
Company without consideration.     (k)   Any Performance Shares that do not
become Eligible Shares by reason of the Company’s failure to achieve an ROE as
set forth above shall immediately be forfeited without consideration.     (l)  
Notwithstanding anything to the contrary contained herein, in the event that the
Participant’s Employment with the Company is terminated (i) due to the
Participant’s death or (ii) by the Company due to the Participant’s Disability,
all Eligible Shares shall vest in full on the date of such termination of
Employment. For the avoidance of doubt, any Performance Shares that have not
become Eligible Shares on or before the date of such termination of Employment
shall be forfeited on such date without consideration. For purposes of this
Agreement, “Disability” shall mean the inability of a Participant to perform in
all material respects his or her duties and responsibilities to the Company, or
any Affiliate of the Company, by reason of a physical or mental disability or
infirmity which inability is reasonably expected to be permanent and has
continued (i) for a period of six consecutive months or (ii) such shorter period
as the Committee may determine in good faith. The Disability determination shall
be in the sole discretion of the Committee and a Participant (or his or her
representative) shall furnish the Committee with medical evidence documenting
the Participant’s disability or infirmity, which is reasonably satisfactory to
the Committee.

3.   Payment.

  (a)   The Company shall deliver to the Participant one Share for each vested
Performance Share. Any fractional share will be rounded down to the nearest
whole Share and the remainder forfeited.     (b)   Except as otherwise provided
in the Plan, vested Performance Shares shall be paid to the Participant as soon
as practicable after the date such Performance Shares become vested, but in no
event later than the fifteenth (15th) day of the third (3rd) month following the
end of the fiscal year in which the Performance Shares become vested.     (c)  
When Performance Shares are paid, the Company shall issue certificates in the
Participant’s name for such. However, the Company shall not be liable to the
Participant for damages relating to any delays in issuing the certificates to
him, any loss of the certificates, or any mistakes or errors in the issuance of
the certificates or in the certificates themselves.

 



--------------------------------------------------------------------------------



 



4.   No Right to Continued Employment. The granting of the Performance Shares
evidenced hereby and this Agreement shall impose no obligation on the Company or
any Affiliate to continue the Employment of the Participant and shall not lessen
or affect the Company’s or its Affiliate’s right to terminate the Employment of
such Participant.   5.   Legend on Certificates. The certificates representing
the Shares paid in settlement of Performance Shares shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the Plan or the rules, regulations, and other requirements of the U.S.
Securities and Exchange Commission, any stock exchange upon which such Shares
are listed, and any applicable laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.   6.   Transferability. The Performance Shares may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant otherwise than by will or by the laws of descent
and distribution, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any Affiliate; provided that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance. For avoidance of doubt, Shares issued to the
Participant in payment of vested Performance Shares pursuant to Section 3 hereof
shall not be subject to any of the foregoing transferability restrictions.   7.
  Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold, any applicable withholding taxes in respect of Performance Shares and
to take such other action as may be necessary in the opinion of the Committee to
satisfy all obligations for the payment of such withholding taxes.   8.  
Securities Laws. Upon the acquisition of any Shares pursuant to settlement of
Performance Shares, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.   9.   Bermuda Government Regulations. No Shares shall be issued
pursuant to this Agreement unless and until all relevant licenses, permissions
and authorizations required to be granted by the Government of Bermuda, or by
any authority or agency thereof, shall have been duly received.   10.   Notices.
Any notice necessary under this Agreement shall be addressed to the Company in
care of its Secretary at the principal executive office of the Company and to
the Participant at the address appearing in the personnel records of the Company
for the Participant or to either party at such other address as either party
hereto may hereafter designate in writing to the other. Any such notice shall be
deemed effective upon receipt thereof by the addressee.   11.   Choice of Law.
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
BERMUDA, without regard to conflicts of laws principles.

 



--------------------------------------------------------------------------------



 



12.   Performance Shares Subject to the Plan. By entering into this Agreement
the Participant agrees and acknowledges that the Participant has received and
read a copy of the Plan. The Performance Shares are subject to the Plan
(including without limitation the arbitration provision), and the terms and
provisions of the Plan, as it may be amended from time to time, are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.   13.   Rights as a
Shareholder. The Participant shall have no rights as a shareholder, and shall
not receive dividends, with respect to any Performance Shares until the
Performance Shares have been paid out and Share certificates have been issued to
the Participant.   14.   Fiscal Year. If the Company’s fiscal year is changed to
other than a calendar year, the references to calendar year in this Agreement
shall be adjusted to appropriately reflect the change.   15.   Signature in
Counterparts. This Agreement may be signed in counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

            ASPEN INSURANCE HOLDINGS LIMITED
      By:   -s- C. J. Woochman [u08915u0891501.gif]    

          AGREED AND ACKNOWLEDGED AS
OF THE DATE FIRST ABOVE WRITTEN:
            Participant             

 